OPINION — AG — QUESTION: "ARE SHARES OF STOCK OF A FOREIGN INSURER WHICH IS LICENSED TO DO BUSINESS IN OKLAHOMA AND WHICH IS ACTIVELY ENGAGED IN BUSINESS IN OKLAHOMA AND WHICH SHARES ARE OWNED BY AN OKLAHOMA RESIDENT SUBJECT TO THE INTANGIBLE TAX?" — THE SHARES INVOLVED IN THIS QUESTION ARE INTANGIBLE PERSONAL PROPERTY UNDER 68 Ohio St. 1965 Supp., 2501 [68-2501](3). SINCE THE INTANGIBLE PERSONAL PROPERTY TAX IS CHARGED "IN LIEU OF AD VALOREM" TAXES THERE MY NOT BE LEVIED AN AD VALOREM TAX ON SHARES OF STOCK. AS TO SUBJECTION TO THE INTANGIBLE PERSONAL PROPERTY TAX, THE ANSWER DEPENDS ON WHAT TAXES THE CORPORATION ITSELF PAYS. IF THE CORPORATION PAYS PROPERTY TAXES ON PROPERTY WITHIN THE STATE THEN THE SHARES ARE PROBABLY EXEMPT FROM THE "INTANGIBLE TAX". HOWEVER, IF THE CORPORATION IS ONLY PAYING THE FEE REQUIRED BY 36 Ohio St. 1965 Supp., 321 [36-321], AND THE PREMIUM TAX REQUIRED BY 36 Ohio St. 1965 Supp., 624 [36-624] THEN THEY DO NOT QUALIFY AS A RESULT OF THAT PAYMENT FOR THE EXEMPTION GRANTED UNDER 68 Ohio St. 1965 Supp., 2503 [68-2503](H) CITE: 68 Ohio St. 1965 Supp., 2501 [68-2501](E), 68 Ohio St. 1965 Supp., 2502 [68-2502] (SAM HELLMAN) FILENAME: m0000992 REPRESENTATIVE JOE E. MUSGRAVE ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 17, 1967 OPINION — AG — QUESTION: "ARE SHARES OF STOCK OF A FOREIGN INSURER WHICH IS LICENSED TO DO BUSINESS IN OKLAHOMA AND WHICH IS ACTIVELY ENGAGED IN BUSINESS IN OKLAHOMA AND WHICH SHARES ARE OWNED BY AN OKLAHOMA RESIDENT SUBJECT TO THE INTANGIBLE TAX?" — THE SHARES INVOLVED IN THIS QUESTION ARE INTANGIBLE PERSONAL PROPERTY UNDER 68 Ohio St. 1965 Supp., 2501 [68-2501](3). SINCE THE INTANGIBLE PERSONAL PROPERTY TAX IS CHARGED "IN LIEU OF AD VALOREM" TAXES THERE MY NOT BE LEVIED AN AD VALOREM TAX ON SHARES OF STOCK. AS TO SUBJECTION TO THE INTANGIBLE PERSONAL PROPERTY TAX, THE ANSWER DEPENDS ON WHAT TAXES THE CORPORATION ITSELF PAYS. IF THE CORPORATION PAYS PROPERTY TAXES ON PROPERTY WITHIN THE STATE THEN THE SHARES ARE PROBABLY EXEMPT FROM THE "INTANGIBLE TAX". HOWEVER, IF THE CORPORATION IS ONLY PAYING THE FEE REQUIRED BY 36 Ohio St. 1965 Supp., 321 [36-321], AND THE PREMIUM TAX REQUIRED BY 36 Ohio St. 1965 Supp., 624 [36-624] THEN THEY DO NOT QUALIFY AS A RESULT OF THAT PAYMENT FOR THE EXEMPTION GRANTED UNDER 68 Ohio St. 1965 Supp., 2503 [68-2503](H) CITE: 68 Ohio St. 1965 Supp., 2501 [68-2501] [68-2501](E), 68 Ohio St. 1965 Supp., 2502 [68-2502] (SAM HELLMAN)